Case
Case 4:20-cr-06002-SAB
   Case
     Case
     4:20-cr-06002-SAB   ECF
                         ECF No.
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT  86-1 filed
                             No.Document
                                 83-1
                                  Document  04/07/20
                                      filed21-3
                                            04/06/20
                                            5 Filed    PageID.253
                                                Filed03/16/20
                                                      03/18/20
                                                       PageID.220
                                                               Page
                                                                PagePage
                                                                    1 1ofof41
                                                                    Page    14 of
                                                                               of 4
                                                                                  4
Case
Case 4:20-cr-06002-SAB
   Case
     Case
     4:20-cr-06002-SAB   ECF
                         ECF No.
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT  86-1 filed
                             No.Document
                                 83-1
                                  Document  04/07/20
                                      filed21-3
                                            04/06/20
                                            5 Filed    PageID.254
                                                Filed03/16/20
                                                      03/18/20
                                                       PageID.221
                                                               Page
                                                                PagePage
                                                                    2 2ofof42
                                                                    Page    24 of
                                                                               of 4
                                                                                  4
Case
Case 4:20-cr-06002-SAB
   Case
     Case
     4:20-cr-06002-SAB   ECF
                         ECF No.
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT  86-1 filed
                             No.Document
                                 83-1
                                  Document  04/07/20
                                      filed21-3
                                            04/06/20
                                            5 Filed    PageID.255
                                                Filed03/16/20
                                                      03/18/20
                                                       PageID.222
                                                               Page
                                                                PagePage
                                                                    3 3ofof43
                                                                    Page    34 of
                                                                               of 4
                                                                                  4
Case
Case 4:20-cr-06002-SAB
   Case
     Case
     4:20-cr-06002-SAB   ECF
                         ECF No.
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT  86-1 filed
                             No.Document
                                 83-1
                                  Document  04/07/20
                                      filed21-3
                                            04/06/20
                                            5 Filed    PageID.256
                                                Filed03/16/20
                                                      03/18/20
                                                       PageID.223
                                                               Page
                                                                PagePage
                                                                    4 4ofof44
                                                                    Page    44 of
                                                                               of 4
                                                                                  4
